DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on June 08, 2021 in which claims 21-40 are presented for examination; claims 1-20 were canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 08, 2021 is being partially considered by the examiner because the Foreign Patent Documents and the Non-Patent Literature Documents were not provided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23-29 and 31-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence US Patent No. 10,839,029.

Regarding claims 21, Lawrence disclose a computer-implemented method for providing user input profiles” by providing a computer network system and method of creating a user profile for a user of a search engine and using the user profile to customize search results in response to search queries submitted by the user (Col. 1, lines 19-23) comprising: “receiving communications from a plurality of users” as search queries submitted by a user (See Lawrence Abstract; Col. 2, lines 58-65 describing the user's specific interaction with the documents identified by the search engine and personal information provided by the user); “generating a user input profile based on the communications” (See Lawrence Abstract describing creating a user profile based on queries submitted by a user; Col. 6, line 36-Col. 7, line 15); and “sending the user input profile to a user device associated with the user” (See Lawrence Abstract describing User profiles can be created and stored on the client side or server side of a client-server network environment; Col. 4, lines 11-61). 

Regarding claim 23, Lawrence discloses “generating a wordbook comprising words used by the plurality of users in the communications” (Col. 3, lines 13-29 describing a term-based profile comprises a plurality of terms, each term carrying a weight indicative of its importance relative to other terms). 

Figure 4A; Col. 8, lines 5-17); and analyzing a communication between the user and parties not involved in a current communication (Figure 4B; Col. 8, line 18-Col. 9, line 5).

As per claim 25, Lawrence discloses “analyzing a role associated with one of the plurality of users” (Col. 5, lines 44-45 describing analyzing information about a user's activities 209) and “a relationship between the plurality of users based on a content of the communications from the plurality of users” (Col. 7, lines 23-25 describing analyzing a group of users sharing the same set of (Term, Weight) pairs).

As per claim 26, Lawrence discloses “periodically updating the user input profile on the user device associated with the user” (Col. 7, lines 7-9 describing the user profile may be created and updated on the client, but stored on a search engine server).

As per claim 27, Lawrence discloses “distributing the user input profile to the user device associated with the user dynamically when the user composes an electronic message” by allowing users to communicate by submitting queries which is a form of electronic message from which, a user profile is created and distributed through a search engine to the user device (See Lawrence Abstract).

by allowing users to communicate by submitting queries which is a form of electronic message from which, a user profile is created and distributed through a search engine to the user device (See Lawrence Abstract).

Regarding claims 29, Lawrence disclose a system for establishing communication, comprising: a memory storing a set of instructions; and at least one processor configured to execute the instructions” by providing a computer network system and method of creating a user profile for a user of a search engine and using the user profile to customize search results in response to search queries submitted by the user (Col. 1, lines 19-23) to: “receive communications from a plurality of users” as search queries submitted by a user (See Lawrence Abstract; Col. 2, lines 58-65 describing the user's specific interaction with the documents identified by the search engine and personal information provided by the user); “generate a user input profile based on the communications” (See Lawrence Abstract describing creating a user profile based on queries submitted by a user; Col. 6, line 36-Col. 7, line 15); and “send the user input profile to a user device associated with the user” (See Lawrence Abstract describing User profiles can be created and stored on the client side or server side of a client-server network environment; Col. 4, lines 11-61). 

Col. 3, lines 13-29 describing a term-based profile comprises a plurality of terms, each term carrying a weight indicative of its importance relative to other terms). 

As per claim 32, Lawrence discloses “wherein the at least one processor is further configured to execute the instructions to: analyze the communications between the user and an intended recipient” (Figure 4A; Col. 8, lines 5-17); and “analyze a communication between the user and parties not involved in a current communication” (Figure 4B; Col. 8, line 18-Col. 9, line 5).

As per claim 33, Lawrence discloses “analyzing a role associated with one of the plurality of users” (Col. 5, lines 44-45 describing analyzing information about a user's activities 209) and “a relationship between the plurality of users based on a content of the communications from the plurality of users” (Col. 7, lines 23-25 describing analyzing a group of users sharing the same set of (Term, Weight) pairs).

As per claim 34, Lawrence discloses “periodically updating the user input profile on the user device associated with the user” (Col. 7, lines 7-9 describing the user profile may be created and updated on the client, but stored on a search engine server).

by allowing users to communicate by submitting queries which is a form of electronic message from which, a user profile is created and distributed through a search engine to the user device (See Lawrence Abstract); and
 “distributing the user input profile to the user device associated with the user based on a request received from the user device associated with the user” by allowing users to communicate by submitting queries which is a form of electronic message from which, a user profile is created and distributed through a search engine to the user device (See Lawrence Abstract).

Regarding claims 36, Lawrence disclose a web-based server for establishing communication, comprising: a memory storing a set of instructions; and at least one processor configured to execute the instructions” by providing a computer network system and method of creating a user profile for a user of a search engine and using the user profile to customize search results in response to search queries submitted by the user (Col. 1, lines 19-23) to: “receive communications from a plurality of users” as search queries submitted by a user (See Lawrence Abstract; Col. 2, lines 58-65 describing the user's specific interaction with the documents identified by the search engine and personal information provided by the user); “generate a user input profile based on the communications” (See Lawrence Abstract describing creating a user profile based on queries submitted by a user; Col. 6, line 36-Col. 7, line 15); and “sending the user input profile to a user device associated  (See Lawrence Abstract describing User profiles can be created and stored on the client side or server side of a client-server network environment; Col. 4, lines 11-61). 

As per claim 37, Lawrence discloses “wherein the at least one processor is further configured to execute the instructions to: analyze the communications between the user and an intended recipient” (Figure 4A; Col. 8, lines 5-17); and “analyze a communication between the user and parties not involved in a current communication” (Figure 4B; Col. 8, line 18-Col. 9, line 5).

As per claim 38, Lawrence discloses “analyzing a role associated with one of the plurality of users” (Col. 5, lines 44-45 describing analyzing information about a user's activities 209) and “a relationship between the plurality of users based on a content of the communications from the plurality of users” (Col. 7, lines 23-25 describing analyzing a group of users sharing the same set of (Term, Weight) pairs).

As per claim 39, Lawrence discloses “periodically update the user input profile on the user device associated with the user” (Col. 7, lines 7-9 describing the user profile may be created and updated on the client, but stored on a search engine server).

As per claim 40, Lawrence discloses “wherein the at least one processor is further configured to execute the instructions to: distribute the user input profile to the user by allowing users to communicate by submitting queries which is a form of electronic message from which, a user profile is created and distributed through a search engine to the user device (See Lawrence Abstract); or “distributing the user input profile to the user device associated with the user based on a request received from the user device associated with the user” by allowing users to communicate by submitting queries which is a form of electronic message from which, a user profile is created and distributed through a search engine to the user device (See Lawrence Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence US Patent No. 10,839,029 in view of JAIN US Publication No. 2016/0378875.

Regarding claim 22, most of the limitations of this claim have been noted in the rejection of claim 21. Applicant’s attention is directed to the rejection of claim 21 above. Although Lawrence allow users to communicate by submitting queries which is a form of electronic message. It is noted however, Lawrence did not specifically detail the aspects of “wherein the communications from the plurality of users comprises an email, a shared file, an audio content, or a video content” as recited in the instant claim 22. On the other hand, JAIN provides communications that include contact information of the types of an email, a shared file, an audio content, or a video content” Paragraphs 0030, 0033, 0039 describing contact information within a social network which include email, audio/video content and other files (Paragraphs 0040-0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the user profile generators of Lawrence and JAIN because they are both directed to the same field of endeavor. Such modification would have enhanced the versatility of Lawrence by allowing it to represent a history of a user and search for users with common or shared histories based on their causal profiles.

Regarding claim 30, most of the limitations of this claim have been noted in the rejection of claim 29. Applicant’s attention is directed to the rejection of claim 29 above. Although Lawrence allow users to communicate by submitting queries which is a form of electronic message. It is noted however, Lawrence did not specifically detail the aspects of “wherein the communications from the plurality of users comprises an email, a shared file, an audio content, or a video content” as recited in the instant claim 30. On the other hand, JAIN provides communications that include contact information of the types of an email, a shared file, an audio content, or a video content” Paragraphs 0030, 0033, 0039 describing contact information within a social network which include email, audio/video content and other files (Paragraphs 0040-0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the user profile generators of Lawrence and JAIN because they are both directed to the same field of endeavor. Such modification would have enhanced the versatility of Lawrence by allowing it to represent a history of a user and search for users with common or shared histories based on their causal profiles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
March 26, 2022